DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Cassidy on 2/4/2022.

The application has been amended as follows: 

Claim 132 has been amended to read:
132. A bioreactor comprising: a bioprocess container made from a liquid impermeable and flexible shape-conforming material, the bioprocess container having a bottom and at least one side wall, the bioprocess container defining a hollow enclosure for receiving a culture media, the bioprocess container including an interior surface configured to contact a culture media contained in the hollow enclosure and an opposite exterior surface, wherein the flexible shape-conforming material comprises a polymer film, the hollow enclosure having a volume of from about 2 L to about 50,000 L; a rigid shell defining an interior volume and having a shape configured to receive the bioprocess container therein, the rigid shell having a bottom portion defining an interior surface, the bioprocess container conforming to the interior surface of the bottom portion of the rigid shell; a mixing device comprising a rotatable shaft coupled to at least one impeller that extends into the hollow enclosure of the bioprocess container; a drain line in fluid communication with the bioprocess container, the drain line being located at the bottom of the bioprocess container; a fluid collecting device positioned between the hollow , and wherein the vortex breaker is located below the bottom portion of the rigid shell.

Claim 135 is hereby cancelled.

Claim 153 has been amended to read:
153. A bioreactor comprising: a bioprocess container made from a liquid impermeable and flexible shape-conforming material, the bioprocess container having a bottom and at least one side wall, the bioprocess container defining a hollow enclosure for receiving a culture media, the bioprocess container 5including an interior surface configured to contact a culture media contained in the hollow enclosure and an opposite exterior surface, wherein the flexible shape-conforming material comprises a polymer film, the hollow enclosure having a volume of from about 2 L to about 50,000 L; a rigid shell defining an interior volume and having a shape configured to receive the bioprocess container therein, the rigid shell having a bottom portion defining an interior surface, the bioprocess container conforming to the interior surface of the bottom portion of the rigid shell; a mixing device comprising a rotatable shaft coupled to at least one impeller that extends into the hollow enclosure of the bioprocess container; a drain line in fluid communication with the bioprocess container, the drain line being located at the bottom of the bioprocess container, and wherein the hollow enclosure of the bioprocess container has a volume and wherein the drain line has a cross-sectional area and wherein the cross-sectional area of the drain line is proportional to the volume of the hollow enclosure, the drain line having a cross-sectional area of from about 0.3 mm2 to about 0.7 mm2 per liter of volume of the hollow , and wherein the vortex breaker is located below the bottom portion of the rigid shell.

Allowable Subject Matter
Claim 132-134 and 136-153 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Goodwin et al. (US 2013/0101982) discloses a bioreactor comprising a liquid impermeable shape conforming material, a rigid shell, a mixing device, and a drain line as well as equipment which allows the breaking of vortexes but does not suggest or fairly disclose a vortex breaker which is located adjacent and below a bottom portion of the rigid shell and separate from the mixing device in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799